12-13641-mew       Doc 68      Filed 02/18/21 Entered 02/18/21 13:52:31             Main Document
                                            Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________________
                                                :
In re                                           :                      Chapter 15
                                                :
GEROVA FINANCIAL GROUP, LTD., et al.            :                      Case No. 12-13641 (MEW)
                                                :                       through 12-13642 (MEW)
                              Debtor.           :                      (Jointly Administered)
________________________________________________:

        ORDER (1) REOPENING CHAPTER 15 CASE; (2) APPROVING AGREEMENT
          OF SETTLEMENT BETWEEN XL SPECIALTY INSURANCE COMPANY
          AND MARSHALL MANLEY; AND (3) RECLOSING CHAPTER 15 CASE

        Upon the motion (the “Motion”) of Petitioner Marshall Manley for the entry of an order

in Gerova Financial Group, Ltd. (“GFG”) a debtor in a foreign proceeding, as defined in

Bankruptcy Code section 101 (21), pursuant to 11 U.S.C. § 350 to Permit Approval of An

Agreement of Settlement Between XL Specialty Insurance Company and Marshall Manley

pursuant to Federal Rule of Bankruptcy Procedure 9019 and the Court having jurisdiction to

decide the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157(a) - (b) and

1134(b), and consideration of the motion and venue being proper in this district pursuant to 28

U.S.C. §§1408 and 1409, and the Court having found and determined that the relief requested in

the Motion and granted herein is in the best interests of the Reorganized Debtors, their estates

and creditors, and all other parties in interest; and notice of the Motion having been adequate and

appropriate under the circumstances; and the Court having found that no other or further notice

need be provided; and the Court having reviewed the Motion; and the Court having determined

that the legal and factual bases set forth in the Motion establish just cause for the relief granted

herein; and there not having been any objections filed to the relief requested herein; and a

hearing on the matter having been held on February 18, 2021; and after due deliberation and

sufficient cause appearing therefor, it is HEREBY ORDERED THAT:
12-13641-mew      Doc 68     Filed 02/18/21 Entered 02/18/21 13:52:31             Main Document
                                          Pg 2 of 2



   1. The Case is reopened solely for the purpose of considering the request for approval of the

      Agreement attached as Exhibit A.

   2. The Agreement attached hereto as Exhibit A is approved.

   3. Nothing in this Order or in the Motion is, or shall be deemed to constitute, any admission

      as to the validity, nature, amount, or priority of any Claim asserted against the Debtors or

      Reorganized Debtors, as applicable, in the Chapter 15 cases, or a waiver of any right of

      the Debtors or Reorganized Debtors, as applicable, to dispute the validity, nature,

      amount, or priority of, or otherwise object, either in the same or subsequent objections,

      on any grounds to any such claims.

   4. The terms, conditions, and provisions of this Order shall be immediately effective and

      enforceable upon entry hereof.

   5. The Case shall be immediately closed without prejudice following this Order.

   6. The Court retains jurisdiction with respect to all matters arising from or related to the

      implementation of this Order.

Dated: New York, New York
       February 18, 2021
                                             s/Michael E. Wiles
                                             UNITED STATES BANKRUPTCY JUDGE
